DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement filed on 07/23/2019 has been reviewed and considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by In (U.S. Pub. No. 2015/0235913).
As to claim 1, In teaches a display device (10) comprising: 
a substrate (standard display substrate, [0046]) comprising a display area (AA) and a non-display area (area comprising of NDA and PAD); 
a plurality of inspection pads (31, 31a) in the non-display area (inspection pads 31 are arranged in the non-display area PAD); and a plurality of resistors (31b), each located at an outermost edge of a respective inspection pad of the plurality of inspection pads (the resistors 31b are arranged and located at an outermost edge of the inspection pad 31), wherein each of the resistors is located at a distance from the display area (the resistors 31b are at a distance from the display area AA, Figs. 1-3), the inspection pad located between the resistor and the display area (Fig. 3, the inspection pad 31a is arranged between the resistor 31b and the display area AA), and the resistor located at the outermost edge of the non-display area (the resistors 31b are arranged at the edges of the non-display area PAD). 
As to claim 2, In teaches a resistor (31b) of the plurality of resistors is located at each of the plurality of inspection pads (there are at least six inspection pads and each has a 31b resistor sections). 
As to claim 3, In teaches the resistors comprise polysilicon ([0039], lines 2-10). 
As to claim 5, In teaches a flexible printed circuit board (PAD, [0049], lines 1-5), arranged in the non-display area (flexible circuit board PAD is located outside of the display area AA and in the non-display area), wherein the inspection pads are at opposite sides of the flexible printed circuit board (the inspection pads are on the opposite sides of the flexible printed circuit board, wherein three are on the right side and the remaining three are on the opposite side on the left, therefore the inspection pads 31 are on opposite sides of the flexible printed circuit board PAD, fig. 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over In in view of Onishi (U.S. Pub. No. 2017/0261542).
As to claim 7, In teaches a display device (10) comprising: 
a substrate (standard display substrate, [0046]) comprising a display area (AA) and a non-display area (area comprising of NDA and PAD); and 
a plurality of inspection pads (31, 31a) in the non-display area (inspection pads 31 are arranged in the non-display area PAD), 

Onishi teaches wherein each of the inspection pads (e.g. inspection pad 61g of the plurality of inspection pads 61a-61g) comprises a first area and a second area (first area between inspection pad 61g and terminal 70 and second area between terminal 70 and terminal 301), the second area is between the first area and the display area (second area is between the first area e.g. 50 and the display area 10 having the driver IC 20), and the first area has a higher resistance than the second area (when measuring the resistance in the second area the resistance is only R2 at terminal 70 and when measuring the resistance at the inspection pad 61g in the first area, the measurement includes the resistance R2 and R3, therefore the resistance measured in the first area is higher than the second area). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the resistance of the second area be smaller than the first area of Onishi to the display device of In because to reduce the wiring resistances of the path R2 and the path R3 in order to measure the resistance value of the object to be inspected at high accuracy while reducing the influence of the wiring resistances, [0058], lines 17-23.
As to claim 9, In teaches the display device of claim 7,
In does not mention a first area and second area,
Onishi teaches an edge of the first area is located at an outermost edge of the non-display area (the edge of the first area between inspection pad 60 and terminal 70 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the resistance of the second area and the first area because to reduce the wiring resistances of the path R2 and the path R3 in order to measure the resistance value of the object to be inspected at high accuracy while reducing the influence of the wiring resistances, [0058], lines 17-23.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over In in view of Lee (U.S. Pub. no. 2005/0035718).
As to claim 10, In teaches a display device (10) comprising: 
a substrate (standard display substrate, [0046]) comprising a display area (AA) and a non-display area (area comprising of NDA and PAD); and 
a plurality of inspection pads (31, 31a) in the non-display area (inspection pads 31 are arranged in the non-display area PAD)
In does not teach horizontal and vertical portions wherein the vertical portions are alternately arranged,
Lee teaches each of the plurality of pads (341 and 342, Fig. 6) comprises a plurality of horizontal portions that are distanced from each other (the lead line 361 has horizontal portions) and vertical portions connecting the horizontal portions (lead line 361 has vertical portions connecting the at least three horizontal portions, Fig. 6), and 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the structure of the lead lines of Lee to the display device of In so the current supply line is configured that the impedance from the terminal to the point P335 via the supply lines 336, 334, 363 is the same as the impedance from the terminal to the point P337 via the supply lines 336 and 361, [0054], lines 3-8).
As to claim 11, In teaches the display device of claim 10 and the inspection pad (31, 31a),
In does not teach the horizontal and vertical portions,
Lee teaches the plurality of horizontal portions and the vertical portions of the pad are connected as a single line (Fig. 6, the lead line 361 is a single line that has a plurality of horizontal portions and vertical portions), and are formed in a shape of a rectangular plane (the shape of the lead line is a rectangular shape and can fit inside a rectangular plane having a vertical and horizontal direction). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the structure of the lead lines of Lee to the display device of In so the current supply line is configured that the impedance 
As to claim 12, In teaches a plurality of resistors (31b), each located at an outermost edge of a respective inspection pad of the plurality of inspection pads (the resistors 31b are arranged and located at an outermost edge of the inspection pad 31), and each of the resistors is located at a distance from the display area (the resistors 31b are at a distance from the display area AA, Figs. 1-3), the inspection pad located between the resistor and the display area (Fig. 3, the inspection pad 31a is arranged between the resistor 31b and the display area AA), and the resistor located at the outermost edge of the non-display area (the resistors 31b are arranged at the edges of the non-display area PAD). 
As to claim 13, In teaches the resistors comprise polysilicon ([0039], lines 2-10). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over In in view of Onishi, and further in view of Lee.
As to claim 15, In teaches a display device (10) comprising: a substrate (standard display substrate, [0046]) comprising a display area (AA) and a non-display area (area comprising of NDA and PAD); and 

In does not teach the inspection pads comprise a through plate and minute line area,
Onishi teaches wherein each of the plurality of inspection pads (60) comprises a through plate area (plates 61 as can be seen in figures 2 and 3, wherein each pad has a rectangular plate where the probe pins can connect) and a minute line area (the lines having a certain resistance such as R3 or R2 and connecting the plates 60 to terminals 70 or terminal 70 to terminal 300), the minute line area comprises a plurality of horizontal portions that are distanced from each other (the electrodes having the resistances of R2 and R3 have horizontal portions that are spaced apart from one another, Fig. 7) and vertical portions connecting the horizontal portions (the vertical electrodes are connecting the horizontal direction electrodes), 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the resistance of the second area be smaller than the first area of Onishi to the display device of In because to reduce the wiring resistances of the path R2 and the path R3 in order to measure the resistance value of the object to be inspected at high accuracy while reducing the influence of the wiring resistances, [0058], lines 17-23.
In and Onishi do not teach the vertical portions are alternately arranged,

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the structure of the lead lines of Lee to the display device of In as modified by Onishi so the current supply line is configured that the impedance from the terminal to the point P335 via the supply lines 336, 334, 363 is the same as the impedance from the terminal to the point P337 via the supply lines 336 and 361, [0054], lines 3-8).

Allowable Subject Matter
Claims 4, 6, 8, 14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 8, and 14 are objected to because the prior art references do not teach the resistor value has a resistance between 1k ohms and 4k ohms, therefore these claims are objected to because the resistance value of the resistors connected to the inspection pads are not within that specific range. 
	Claim 6 is objected to because the prior art references do not teach the inspection pads are connected with a data line a gate line of the display area and are 
	Claim 16 is objected to because the prior art references do not teach the through plate area is located between the minute line area and the display area. This limitation overcomes the prior art references of In and Onishi.
	As to claim 18, the prior art references do not teach the structure mentioned in claim 18 wherein a plurality of resistors each located at an edge of the minute line area, the resistor located at an outermost edge of a respective inspection pad and at an outermost edge of the non-display area while being located at a distance from the display area. The combination of this structure with the structure of claim 15 would overcome the prior art references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noto (U.S. Patent No. 9,727,164) teaches a touch detecting circuit having terminals PX1 and variable resistors arranged before the terminal.
Jung (U.S. Pub. No. 2019/0288053) teaches a flat panel display having inspection pads and resistors associated with the inspection pads.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691